Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142714                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EMILY TELLIN, Minor, by Next Friend                                                                     Brian K. Zahra,
  LORI HINGA and MATTHEW WERFELMAN,                                                                                  Justices
  Minor, by Next Friend ANDREA DETAMBLE,
              Plaintiffs-Appellees,
  v                                                                SC: 142714
                                                                   COA: 293590
                                                                   Marquette CC: 08-046274-NO
  FORSYTH TOWNSHIP and
  WEST BRANCH TOWNSHIP,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
           p0620                                                              Clerk